                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JAMES MARTIN,

                Petitioner,

vs.                                                                 No. CIV-19-884 RB/KRS


MARIANA VIGIL, Warden, and
HECTOR H. BALDERAS, Attorney General
for the State of New Mexico,

                Respondents.

                                            ORDER

       THIS MATTER comes before the Court on Respondents’ Motion for an Extension of

Time to Answer James Martin’s Pro Se Petition for Writ of Habeas Corpus [Doc. 1], [Doc. 12],

filed January 29, 2020.

       Having reviewed the motion, the relevant pleadings, and being otherwise fully informed in

the premises, the Court determines that the motion is well-taken.

       IT IS, THEREFORE, ORDERED that Respondents’ Motion for an Extension of Time to

Answer James Martin’s Pro Se Petition for Writ of Habeas Corpus [Doc. 1], [Doc. 12], is

GRANTED;

       IT IS FURTHER ORDERED that Respondents shall have until March 11, 2020, to file

their answer.

                                     _________________________________________
                                     KEVIN R. SWEAZEA
                                     UNITED STATES MAGISTRATE JUDGE
